DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flow path that leads from the outflow duct to leaks must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant (Specification, para 97) discloses a gas G flowing around sensor element 51, then “out again via a line that is not illustrated” in the drawings.  Applicant additionally discloses an “outflow duct” at paras 98-99, but said outflow duct is not present nor numbered in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim contains “…wherein a data processing device, which is coupled to the sensor element and which processes the measured values…”  This phrase is grammatically incorrect.  As written, it is unclear exactly what the “data processing device” does:  a) only process the measured values, or b) process the measured values in addition to another action.  Claim 1 is therefore indefinite.
Regarding Claim 12,  the claim as written is in two sentences.  There is a period (.) at the end of the limitation “d) if there is a deviation in the changes in the measured values with respect to time from a predefined criterion, a signal relating to an at least partial blockage of the at least one inlet duct is output.”  Correction is required.
Regarding Claims 2-11 and 13-20, these claims depend upon Claims 1 and 12, and therefore suffer the same deficiencies noted above.
	Further regarding Claims 1-20,  the preamble of the independent claims and several of the dependent claims contain variations of the phrase “in particular” in reference to “the gas”, “the derivatives”, “the sensor element”, and other items of the claimed apparatus.  The use of the phrase “in 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Regarding Claims 1-20,  the claims (particularly claims 1-2, 6, 7, 12-13, 16-17, and 19) contain limitations that are drawn to either “prestored basic data” and/or “predefined criterion”, interpreted by Examiner as data and/or algorithms stored on a non-transitory medium which is used as a baseline to compare real-time measurements; any differences between values are used to either generate a signal or initiate an action.

	The prior art identified below as being anticipatory of Applicant claims 1-20 under 35 U.S.C. 102(a)(1) is Moeckel (WO2011133293A1).  Moeckel discloses (para 34) the use of “Auto correlation methods available in the published literature”.  Moeckel further states “The methods used by the correlation processor 510 for gauging the aerodynamic stability level in the exemplary embodiment shown herein is described in the paper, ‘Development and Demonstration of a Stability Management System for Gas Turbine Engines’, Proceedings of GT2006 ASME Turbo Expo 2006, GT2006-90324.”  This paper was published in 2008 by Gutz et al in the Journal of Turbomachinery.
	Although Moeckel does not specifically state that the above referenced paper is “incorporated herein by reference”, its contents that are applicable to the instant application are nonetheless considered by Examiner to be a part of Moeckel’s disclosure, and therefore prior art under 35 U.S.C. 102(a)(1) (see MPEP 2131.01 (iii)).
	In the paper, Gutz et al provide a more detailed explanation (pg 2) of the methods used by the correlation processor 510 of Moeckel, to include:
	“The algorithm uses the existing speed signal from the engine control for cycle synchronization. The correlation measure is computed for individual pressure transducers over rotor bladetips. The auto-correlation system samples a signal from a  pressure sensor... A window of seventy two samples is used to calculate the auto-correlation ...When the correlation measure drops below a pre-set threshold level, the stability management system sends an electrical signal to the engine control system, which in turn takes corrective action using the available control devices to move the engine away from surge.”
Therefore, Moeckel (through Gutz) discloses “a stability management system” that uses an algorithm in which current signals are compared to a “pre-set threshold level”.  Examiner maintains that this “pre-set threshold level” as taught by Moeckel is analogous to the claim limitations of “prestored basic data” and/or “predefined criterion” by Applicant.
	For the additional sake of clarity, Examiner refers to this rationale (presented by Moeckel at para 34) where appropriate in the following rejections of Claims 1-20 under 35 U.S.C. 102 (a)(1).

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moeckel (WO2011133293A1).
Regarding Claim 1, Moeckel discloses a sensor device for determining measured values of a property of a fluid, in particular of a gas, in a cavity (Fig 2, 12 and para 24) of a gas turbine engine having at least one inlet duct (17, para 139) for carrying the fluid, in particular the gas, from the cavity to a sensor element (502 and para 30)
	wherein a data processing device (510 and para 33), which is coupled to the sensor element (502 and para 30) and which processes the measured values (Item 502 contains temperature sensor 204, per para 37).
	wherein the data processing device (510 and para 33) has a means for detecting changes in the measured values with respect to time (Fig 9 and para 39, " Known autocorrelation algorithms can be used on the temperature measurements from the temperature sensor 204"),
 	the data processing device has an evaluation means, by means of which the changes in the measured values with respect to time can be detected (Fig 9 and para 39, " Known 
	wherein, if there is a deviation in the changes in the measured values with respect to time from a predefined criterion (para 34 and Examiner's rationale above, a signal relating to an at least partial blockage of the at least one inlet duct can be output (para 36, "stability correlation signal 512 to detect the onset of a fan stall due to engine inlet flow distortions").   

    PNG
    media_image1.png
    553
    641
    media_image1.png
    Greyscale


Regarding Claim 2, Moeckel discloses a sensor device for determining measured values of a property of a fluid, wherein the evaluation means is designed to compare changes in the measured values with respect to time to prestored basic data (para 34 and Examiner's rationale above) on changes in measured values with respect to time for the same and/or a different property of the fluid, in particular of the gas (Fig 9, which shows temperature measurements over time, and para 39, " Known autocorrelation algorithms can be used on the temperature measurements from the temperature sensor 204") .  
Regarding Claim 3, Moeckel discloses a sensor device for determining measured values of a property of a fluid, wherein the property of the fluid, in particular of the gas, is a temperature, a pressure or a composition (Fig 9 and para 39, " Known autocorrelation algorithms can be used on the temperature measurements from the temperature sensor 204").  
Regarding Claim 4, Moeckel discloses a sensor device for determining measured values of a property of a fluid, wherein the cavity in the gas turbine engine comprises a space between rotor disks of a compressor or of a turbine (para 37).  
Regarding Claim 5, Moeckel discloses a sensor device for determining measured values of a property of a fluid, wherein a first derivative of the detected measured values can be determined numerically using the means for detecting a change in the measured values with respect to time (Fig 9, which shows temperature measurements over time, and para 39, " Known autocorrelation algorithms can be used on the temperature measurements from the temperature sensor 204").
Regarding Claim 6, Moeckel discloses a sensor device for determining measured values of a property of a fluid, wherein  the prestored basic data (para 34 and Examiner's rationale above) in the data processing device comprise the time characteristic and/or a first derivative of the time characteristic of measured values during nominal operation without a blockage (Fig 9, which shows temperature 
Regarding Claim 7, Moeckel discloses a sensor device for determining measured values of a property of a fluid, wherein the predefined criterion comprises a temperature and/or a time interval, wherein these are stored, in particular, in the basic data as a table, a characteristic map and/or a functional relationship (para 34, wherein Moeckel discloses "known auto correlation methods are available" as described in "Development and Demonstration of a Stability Management System for Gas Turbine Engines", which itself discloses an electronic signal "when the correlation measure drops below a pre-set threshold level" at pg 2).  See MPEP 2131.01.
Regarding Claim 8, Moeckel discloses a sensor device for determining measured values of a property of a fluid, wherein the measured values and/or changes in the measured values with respect to time, in particular the derivatives, can be determined as a function of a thrust command of the gas turbine engine (Para 34, "the correlation processor 510 algorithm uses the existing speed signal from the engine control for cycle synchronization").  
Regarding Claim 9, Moeckel discloses a sensor device for determining measured values of a property of a fluid, wherein the sensor element is arranged in a measurement zone (para 30 "a sensor 502 is used to measure a local flow property near the tip region 52 of the compression system rotor blade tips 46 during engine operation") into which the fluid, in particular the gas, flows under nominal operating conditions and out of which it flows at least partially via an outflow duct (Examiner’s Annotations).  
Regarding Claim 10, Moeckel discloses a sensor device for determining measured values of a property of a fluid, wherein the sensor element (502) is situated outside a flow path that leads from the outflow duct to leaks, in particular in that the sensor element is offset from an inlet of the outflow duct by a clearance (Examiner's Annotations)
Regarding Claim 11, Moeckel discloses a sensor device for determining measured values of a property of a fluid, wherein the signal is used to switch off or change an operating state of the gas turbine device (para 36, "stability correlation signal 512 to detect the on set of a fan stall due to engine inlet flow distortions").
Regarding Claim 12, Moeckel discloses a measurement method for determining measured values of a property of a fluid, in particular of a gas, in a cavity (Fig 2, 12 and para 24) of a gas turbine engine having at least one inlet duct (17, para 139) for carrying the fluid, in particular the gas, from the cavity to a sensor element (502 and para 30), wherein
	a) a data processing device (510 and para 33), which is coupled to the sensor element (502 and para 30) and which processes the measured values (para 33).
	b) the data processing device (510) detects changes in the measured values with respect to time (para 33 and Fig 9, wherein data processing device uses a signal from sensor 502 (comprised of temperature sensor 204), which monitors temperature over time (Fig 9)),
	c) the data processing device uses an evaluation means to detect the changes in the measured values with respect to time  (para 34, wherein "auto correlation methods" are used), and wherein
	d) if there is a deviation in the changes in the measured values with respect to time from a predefined criterion (para 34 and Examiner's rationale above, a signal relating to an at least partial blockage  of the at least one inlet duct can be output (para 36, "stability correlation signal 512 to detect the on set of a fan stall due to engine inlet flow distortions").   
	e) if there is a predefined deviation (para 34 and Examiner's rationale above) between changes in the measured values with respect to time and the prestored basic data (para 34 and 
Regarding Claim 13, Moeckel discloses a measurement method for determining measured values of a property of a fluid, wherein the comparison of changes in the measured values with respect to time to prestored basic data (para 34 and Examiner's rationale above) is performed on the basis of the same and/or on the basis of a different property of the fluid, in particular of the gas (para 34 and Examiner's rationale above, wherein the property of the fluid is pressure).  
Regarding Claim 14, Moeckel discloses a measurement method for determining measured values of a property of a fluid, wherein the property of the fluid, in particular of the gas, is a temperature, a pressure or a composition (Fig 9 and para 39, " Known autocorrelation algorithms can be used on the temperature measurements from the temperature sensor 204").  
Regarding Claim 15, Moeckel discloses a measurement method for determining measured values of a property of a fluid, wherein  a change in the measured values with respect to time is determined from the measured values, in particular a first derivative of the measured values detected is determined numerically from said measured values (Fig 9, which shows temperature measurements over time "e.g., a "first derivative", and para 39, " Known autocorrelation algorithms can be used on the temperature measurements from the temperature sensor 204").  
Regarding Claim 16, Moeckel discloses a measurement method for determining measured values of a property of a fluid, wherein  the prestored basic data (para 34 and Examiner's rationale above) in the data processing device comprise the time characteristic and/or a first derivative of the time characteristic of measured values during nominal operation without a blockage (para 34, wherein Moeckel discloses "known auto correlation methods are available" as described in "Development and 
Regarding Claim 17, Moeckel discloses a measurement method for determining measured values of a property of a fluid, wherein the predefined criterion comprises a temperature and/or a time interval, wherein these are stored, in particular, in the basic data as a table, a characteristic map and/or a functional relationship (para 34, wherein Moeckel discloses "known auto correlation methods are available" as described in "Development and Demonstration of a Stability Management System for Gas Turbine Engines", which itself discloses an electronic signal "when the correlation measure drops below a pre-set threshold level" at pg 2).  See MPEP 2131.01.
Regarding Claim 18, Moeckel discloses a measurement method for determining measured values of a property of a fluid, wherein the measured values and/or changes in the measured values with respect to time, in particular the derivatives, can be determined as a function of a thrust command of the gas turbine engine (Para 34, "the correlation processor 510 algorithm uses the existing speed signal from the engine control for cycle synchronization").  
Regarding Claim 19, Moeckel discloses a measurement method for determining measured values of a property of a fluid, wherein the predefined deviation (para 34 and Examiner's rationale above) between changes in the measured values with respect to time and the prestored basic data (para 34 and Examiner's rationale above) comprises a threshold value for the first derivative of the measured values or a change in the measured property of the fluid, in particular of the gas, with respect to time (Fig 9, which shows measurements of temperature at T(ime) = 0).
Regarding Claim 20, Moeckel discloses a measurement method for determining measured values of a property of a fluid, wherein the signal is used to switch off or change an operating state of the gas .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Parsons (US 5,051,918) discloses a sensor device for determining measured values of a property of a fluid, in particular of a gas, in a cavity of a gas turbine engine having at least one inlet duct for carrying the fluid, in particular the gas, from the cavity to a sensor element.
- Sieck (US 3,245,219) additionally discloses a sensor device for determining measured values of a property of a fluid, in particular of a gas, in a cavity of a gas turbine engine having at least one inlet duct for carrying the fluid, in particular the gas, from the cavity to a sensor element.
- Griffin (US 8,661,832) additionally a sensor device for determining measured values of a property of a fluid, in particular of a gas, in a cavity of a gas turbine engine having at least one inlet duct for carrying the fluid, in particular the gas, from the cavity to a sensor element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753